Exhibit 10.27

 

 

BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made effective
as of _____________________ (the “Date of Grant”) between B/E Aerospace, Inc., a
Delaware corporation (the “Company”), and ______________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).

WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.Grant of the Award.  Subject to the provisions of this Award Agreement and the
Plan, the Company hereby grants to the Participant, an aggregate of
______________ restricted shares of Common Stock (the “Restricted Stock”),
subject to adjustment as set forth in the Plan.

2.Incorporation of Plan.  The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions.  This Award Agreement and the Restricted Stock shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern.  Defined terms used herein without
definition shall have the meanings ascribed thereto in the Plan.

3.Vesting Schedule.  Unless previously vested or canceled in accordance with the
provisions of the Plan or this Award Agreement, twenty-five percent (25%) of the
shares of Restricted Stock shall vest and shall no longer be subject to
cancellation pursuant to Section 4 or the transfer restrictions set forth in
Section 7 on each of the first, second, third and fourth anniversaries of the
Date of Grant.

4.Termination of Employment.  In the event of the Participant’s termination of
employment with the Company prior to the vesting of all shares of Restricted
Stock hereunder for any reason other than death or Disability, all unvested
shares of Restricted Stock shall be cancelled immediately without consideration
as of the date of such termination.

5.Death or Disability.  If, prior to the vesting of all shares of Restricted
Stock hereunder, the Participant’s employment with the Company terminates due to
death or Disability, all of the unvested shares of Restricted Stock shall vest
immediately and shall no longer be subject to cancellation pursuant to Section 4
or the transfer restrictions set forth in Section 7.





1

--------------------------------------------------------------------------------

 



6.Change in Control.  Upon a Change in Control prior to the vesting of all
shares of Restricted Stock hereunder, all of the unvested shares of Restricted
Stock shall vest immediately and shall no longer be subject to cancellation
pursuant to Section 4 or the transfer restrictions set forth in Section 7.

7.Nontransferability of Restricted Stock.  Unless otherwise determined by the
Committee, the Restricted Stock may not be transferred, pledged, alienated,
assigned or otherwise attorned other than by last will and testament or by the
laws of descent and distribution or pursuant to a domestic relations order, as
the case may be; provided, however, that the Committee may, subject to such
terms and conditions as it shall specify, permit the transfer of the Restricted
Stock, including, without limitation, for no consideration to a charitable
institution or a Permitted Transferee.  Any shares of Restricted Stock
transferred to a charitable institution may not be further transferable without
the Committee’s approval and any shares of Restricted Stock transferred to a
Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.

8.Rights as a Stockholder.  The Participant shall have, with respect to the
Restricted Stock, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the Restricted Stock and to receive any dividends
or other distributions, subject to the restrictions set forth in the Plan and
this Award Agreement.

9.Dividends and Distributions.  Any cash, Common Stock or other securities of
the Company or other consideration received by the Participant as a result of a
distribution to holders of Restricted Stock or as a dividend on the Restricted
Stock shall be subject to the same restrictions as the Restricted Stock, and all
references to Restricted Stock hereunder shall be deemed to include such cash,
Common Stock or other securities or consideration.

10.Legend on Certificates.  The Committee may cause a legend or legends to be
put on certificates representing the Common Stock underlying the Restricted
Stock to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Common Stock, and any applicable federal or state laws.

11.Conditions to Delivery of Common Stock Certificates.  The Company shall not
be required to deliver any certificate or certificates for shares of Common
Stock pursuant to this Agreement prior to fulfillment of all of the following
conditions:

(a)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee determines to be necessary or advisable;
and

(b)The lapse of such reasonable period of time as the Committee may from time to
time establish for reasons of administrative convenience.

12.Physical Custody.  The Restricted Stock may be issued in certificate form or
electronically in “book entry”.  The Secretary of the Company or such other
representative as the Committee may appoint shall retain physical custody of
each certificate representing



2

--------------------------------------------------------------------------------

 



Restricted Stock until all of the restrictions imposed under this Award
Agreement with respect to the shares evidenced by such certificate expire or are
removed.  In no event shall the Participant retain physical custody of any
certificates representing unvested Restricted Stock assigned to Participant.

13.No Entitlements.

(a)No Right to Continued Employment.   This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, subject to the
terms of any applicable employment agreement, (ii) be construed as guaranteeing
the Participant’s employment by the Company or as giving the Participant any
right to continue in the employ of the Company during any period (including
without limitation the period between the Date Of Grant and the applicable
vesting date in accordance with  Section 3) or (iii)  be construed as giving the
Participant any right to be reemployed by the Company following any termination
of Employment.

(b)No Right to Future Awards.  This award of Restricted Stock and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
Restricted Stock or any other equity-based award at any time in the future or in
respect of any future period.

(c)No Effect on Future Employment Compensation.  The Company has made this award
of Restricted Stock to the Participant in its sole discretion.  This award does
not confer on the Participant any right or entitlement to receive compensation
in any specific amount for any future fiscal year, and does not diminish in any
way the Company’s discretion to determine the amount, if any, of the
Participant’s compensation.  In addition, this award of Restricted Stock is not
part of the Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights the Participant may
have, such as rights to pension or severance pay.

14.Taxes and Withholding.  No later than the date as of which an amount with
respect to the Restricted Stock first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Common Stock, including
Common Stock that is part of the award that gives rise to the withholding
requirement.  The obligations of the Company to deliver the certificates for
shares of Common Stock under this Award Agreement shall be conditional upon such
payment or arrangements and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant, including, without limitation, by withholding shares of
Common Stock to be delivered upon vesting.





3

--------------------------------------------------------------------------------

 



15.Section 83(b) Election.  If, within 30 days of the Date of Grant, the
Participant makes an election under Section 83(b) of the Code, or any successor
section thereto, to be taxed with respect to all or any portion of the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, the Participant shall deliver a copy of such
election to the Company immediately after filing such election with the Internal
Revenue Service.

16.Securities Laws.  In connection with the grant or vesting of the Restricted
Stock the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.

17.Miscellaneous Provisions.

(a)Notices.  Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other.  Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications.  Any such notice shall be deemed effective upon receipt thereof
by the addressee.

(b)Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.

(c)Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

(d)Entire Agreement.  This Award Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter
hereof.  They supersede all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.

(e)Amendments.  The Board or the Committee shall have the power to alter, amend,
modify or terminate the Plan or this Award Agreement at any time; provided,
 however, that no such termination, amendment or modification may adversely
affect, in any material respect, the Participant’s rights under this Award
Agreement without the Participant’s consent.  Notwithstanding the foregoing, the
Company shall have broad authority to amend this Award Agreement without the
consent of the Participant to the extent it deems necessary or desirable (i) to
comply with or take into account changes in or interpretations of, applicable
tax laws, securities laws, employment laws, accounting rules and other
applicable laws, rules and regulations, (ii) to ensure that the Restricted Stock
is not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or





4

--------------------------------------------------------------------------------

 



market conditions, or (iv) to take into account significant acquisitions or
dispositions of assets or other property by the Company.  Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Participant in accordance with Section 17(a) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Participant and
the Company by mutual consent to alter or amend the terms of the Restricted
Stock in any manner that is consistent with the Plan and approved by the
Committee. 

(f)Successor.  Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.

(g)Choice of Law.  Except as to matters of federal law, this Award Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 





5

--------------------------------------------------------------------------------

 



 

 

 

B/E AEROSPACE, INC.

 

 

 

By: 

 

 

 

Name:  Amin Khoury

 

Title:  Executive Chairman of the Board of Directors

 





6

--------------------------------------------------------------------------------

 



ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income for 2010
the amount of any compensation taxable in connection with the taxpayer’s receipt
of the property described below:

1. The name, address, taxpayer identification number and taxable year of the
undersigned are:

 

 

TAXPAYER’S NAME: 

 

SPOUSE’S NAME:

 

TAXPAYER’S SOCIAL SECURITY NO.:

 

SPOUSE’S SOCIAL SECURITY NO.:

 

TAXABLE YEAR: 

 

ADDRESS:

 

 

 

 

2. The property which is the subject of this election is         shares of
Common Stock of BE Aerospace, Inc.

3. The property was transferred to the undersigned on

4. The property is subject to the following restrictions:  The shares of Common
Stock are subject to cancellation if unvested as of the date of termination of
service other than for death or disability and are nontransferable until
vested. 

5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is:   $            per share x ________ shares = $ _________.

6. The undersigned paid $       per share x ________ shares for the property
transferred or a total of $           

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.

The undersigned will file this election with the Internal Revenue Service office
to which he files his annual income tax return not later than 30 days after the
date of transfer of the property.  A copy of the election also will be furnished
to the person for whom the services were



7

--------------------------------------------------------------------------------

 



performed.  Additionally, the undersigned will include a copy of the election
with his income tax return for the taxable year in which the property is
transferred.  The undersigned understands that this election will also be
effective as an election under ___________ law.

 

 

 

 

Dated: 

 

 

 

 

 

 

Taxpayer

The undersigned spouse of taxpayer joins in this election.

Dated: 

 

 

 

 

 

 

Spouse of Taxpayer

 

 

 



8

--------------------------------------------------------------------------------